

116 HR 3003 IH: National Vaccine Injury Compensation Program Improvement Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3003IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to increase the maximum limit on the number of special
			 masters allowed in the United States Court of Federal Claims, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the National Vaccine Injury Compensation Program Improvement Act of 2019. 2.Increase in maximum limit on number of special masters allowed in United States Court of Federal ClaimsSection 2112(c)(1) of the Public Health Service Act (42 U.S.C. 300aa–12(c)(1)) is amended by striking not more than 8 special masters and inserting not more than 16 special masters.
		